Citation Nr: 1101088	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1990 to December 
2001.  She had an additional period of active duty from January 
2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This case was previously before the Board in January 2008 when it 
was remanded for further development.  The Board ordered in the 
January 2008 remand that the Veteran should be contacted and 
asked to identify the names, addresses, and appropriate dates of 
treatment for all VA and non-VA health care providers who have 
treated her for her service-connected disabilities since June 
2003 and, after securing the necessary releases, to attempt to 
obtain any identified treatment records; that the Veteran should 
be requested to provide any evidence regarding her status with 
the Army Reserve following her December 2001 discharge from 
active duty, that the Veteran should be asked to clarify whether 
she applied for Social Security Administration disability 
benefits, that the RO should contact the appropriate agency to 
obtain the Veteran's complete service personnel and treatment 
records, and that the Veteran should be afforded a VA examination 
regarding whether the Veteran was unemployable due to her 
service-connected disabilities.

The Veteran was asked to identify any additional records 
regarding her service-connected disabilities, to indicate whether 
she has filed for Social Security Administration disability 
benefits, and to provide any evidence regarding her status with 
the Army Reserve following her December 2001 discharge from 
active duty in a letter dated in April 2008.  The Veteran did not 
respond to this request for information.  Multiple requests were 
made to record holders and agencies to obtain the Veteran's 
complete service personnel and treatment records.  The United 
States Army Human Resources Command and the United States Army 
Personnel Center were contacted regarding additional service 
personnel and treatment records and additional service personnel 
and treatment records have been obtained and associated with the 
claims folder.  The Veteran was scheduled for a VA general 
medical examination in August 2010.  As such, the Board notes 
that the required development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination, and the VA 
examination was necessary to decide the issue of entitlement to a 
TDIU.

2.  The Veteran failed to appear at the examination, and she has 
not presented good cause for the failure to appear.


CONCLUSION OF LAW

The claim of entitlement to a TDIU must be denied as a matter of 
law.  38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to a TDIU.  A TDIU is an award 
of increased compensation.  As with other claims for increases, a 
medical examination is required in conjunction with the claim.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).  

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).  The Board must determine "(1) whether the 
examination was necessary to establish entitlement to the benefit 
sought, and (2) whether the Veteran lacked good cause to miss the 
scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 
(2008).

The present matter was previously before the Board in January 
2008.  The Board remanded the matter, in part, based on a 
determination that the Veteran had not been afforded a VA 
examination regarding the issue of entitlement to a TDIU and that 
a VA examination was necessary to decide the case.  

The claims file reveals that the Veteran was sent a letter dated 
in July 2010 indicating that an examination had been requested to 
be scheduled at the VA medical center nearest to the Veteran.  
The notice informed the Veteran that her claim may be denied if 
she failed to appear for the examination.  Subsequently, an 
examination was scheduled for August 2010 and the Veteran failed 
to appear for the scheduled examination.  The notices were sent 
to the Veteran's address of record and they were not returned as 
undeliverable.  Although the examination notice sent to the 
Veteran from the VA Medical Center is not of record, the law 
presumes the regularity of the administrative process in 
providing such notice to the Veteran "in the absence of clear 
evidence to the contrary."  See Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992)).

Subsequent to her failure to appear, the Veteran has not 
submitted any correspondence indicating any reason why she failed 
to appear for the examination.  In fact, in a report of contact 
dated in July 2010, the Veteran was reported to have called the 
VA seeking to withdraw her appeal for unemployability because she 
was employed.  The Board notes that the address indicated on the 
July 2010 report of contact form is the same as that on the 
notice mailed to the Veteran in July 2010.

In short, the Veteran was scheduled for a VA examination, which 
was necessary to decide her claim for a TDIU.  She failed to 
appear at the examination, and she has not presented good cause 
for the failure to appear.  Accordingly, the claim must be 
denied.  38 C.F.R. § 3.655.

As the disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is required.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).

Lastly, there is an indication, in the form of the July 2010 
report of contact, that the Veteran sought to withdraw her appeal 
for a TDIU.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran's statements indicating that she desired 
to withdraw her appeal for a TDIU have been reduced to writing in 
the July 2010 report of contact and incorporated into the record.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Board 
notes that the Veteran has attempted to withdraw her appeal; 
however, as the Veteran has not submitted a signed, written 
statement withdrawing her appeal, the Board has adjudicated the 
claim as indicated above.


ORDER

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU) is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


